PER CURIAM.
Based upon our review of the briefs and record on appeal we are of the opinion that no reversible error has been made to clearly appear. Accordingly, the final judgment is affirmed, except as hereinafter modified. The defendant shall be given credit for one-half of any amount derived from the proceeds of the sale of the automobile transferred to the plaintiff, such credit being applied to the judgment for arrearage previously entered against the defendant and in favor of the plaintiff.
Affirmed, as modified.
REED, C. J., and WALDEN and MAG-ER, JJ., concur.